  Case 18-22394         Doc 35       Filed 07/26/19 Entered 07/26/19 15:56:38       Desc Main
                                       Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                               )      Case No.: 18-22394
         Jamie W Maher and Tanya R Maher             )
                                                     )      Chapter 13
                                                     )
                                 Debtor(s).          )      Judge Pamela S. Hollis (WILL)


                                        NOTICE OF MOTION

To:      Glenn B. Stearns, Chapter 13 Trustee notice via ECF delivery system
         Jamie W Maher and Tanya R Maher, 2510 Lyman Loop Yorkville, IL 60560 notice via
         US Mail
         Gerald Hyundai, 209 Hansen BLVD., North Aurora, IL 60542 notice via US Mail
         McCalla Raymer Leibert Pierce, LLC, Toni Townsend, 1 North Dearborn
         Suite 1200, Chicago, IL 60611 notice via US Mail
         Sorman & Frankel, Ltd., Cari A Kauffman, 180 North LaSalle Street, Suite 2700
         Chicago, IL 60601 notice via US Mail

         See attached service list

       On August 9, 2019 at 10:45 a.m. or soon thereafter as I may be heard, I shall appear
before Bankruptcy Judge A. Pamela S. Hollis or any other Bankruptcy Judge presiding at Joliet
City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432, and shall present the Motion to
Obtain/Incur Debt, at which time you may appear if so desired.

                                                            /s/ David H. Cutler
                                                            David H. Cutler, esq.
                                                            Attorney for Debtor(s)
                                                            Cutler & Associates Ltd.
                                                            4131 Main St.
                                                            Skokie IL 60076
                                                            (847) 673-8600

                                 CERTIFICATE OF SERVICE

        The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or
before July 26, 2019.
                                                           /s/ David H. Cutler
                                                           Attorney for Debtor(s)
  Case 18-22394        Doc 35      Filed 07/26/19 Entered 07/26/19 15:56:38       Desc Main
                                     Document     Page 2 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                                )     Case No.: 18-22394
         Jamie W Maher and Tanya R Maher              )
                                                      )     Chapter 13
                                                      )
                                Debtor(s).            )     Judge Pamela S. Hollis (WILL)


                               MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtors, Jamie W Maher and Tanya R Maher, by and through their

attorneys, Cutler and Associates, Ltd., and moves this Honorable Court to enter an order

authorizing the Debtors to obtain financing and incur debt for the purchase of a vehicle. In

support thereof, the Debtors state as follows:

         1. That on August 9, 2018 the Debtors filed for Chapter 13 protection.

         2. That this Honorable court confirmed the Debtors plan on November 2, 2018.

         3. The Confirmed Plan pays 100% to the general unsecured creditors and the payment is

            $1,350.00 per month for 60 months.

         4. That under the Confirmed Plan, the Debtors leased two vehicles, a 2016 Chevy

            Equinox and 2018 Chevy Silverado.

         5. That the 2016 Chevy Equinox lease ended and the vehicle was returned three months

            prior to the filing of this motion.

         6. That the Debtors only means of transportation is the 2018 Chevy Silverado.

         7. That while the Debtors have attempted to manage having only one vehicle for them

            both to get to and from work and drop their daughter off at care and school it is no

            longer feasible and the Debtors require a second reliable and practical vehicle for

            means of transportation.

                                                  2
  Case 18-22394        Doc 35    Filed 07/26/19 Entered 07/26/19 15:56:38         Desc Main
                                   Document     Page 3 of 3


       8. That the Debtors are in urgent need of the second vehicle.

       9. That the Debtors found a used 2017 Hyundai Santa Fe Sport they would like to

           purchase.

       10. That the Debtor’s father, Raymond Ziegler is co signing on the loan to keep the

           payment and interest rate low.

       11. The Debtors seek permission of this Honorable Court to incur this new debt that will

           result in them having monthly automobile installments of $388.00 per month for 72

           months at the 13.99% interest rate. (See Exhibit A)

       12. That the terms in the aforementioned paragraph are the best terms the Debtors were

           able to obtain.

       13. That the new vehicle payment is slightly lower than their previous vehicle payment

           for the leased 2016 Chevy Equinox which was turned in at the end of the lease

           agreement.

       14. That the Debtors can afford this new debt, as they are both employed with new

           employers and their income since obtaining new positions in March has been steady.

       WHEREFORE, the Debtors pray that this Court enter an order that will allow them to

incur $18,836.94 in auto financing with installment payments of $388.00 per month for 72

months, at the 13.99% interest rate.

                                                           Respectfully submitted,

                                                           Jamie W Maher and Tanya R Maher

                                                           By:    /s/ David H. Cutler
                                                                 David H. Cutler, esq.
                                                                 Cutler & Associates, Ltd.
                                                                 4131 Main St.
                                                                 Skokie IL 60076
                                                                 (847) 673-8600


                                               3
